

116 HR 2498 IH: Patient Access to Cellular Transplant Act
U.S. House of Representatives
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2498IN THE HOUSE OF REPRESENTATIVESMay 2, 2019Mr. Kind (for himself, Mr. Marchant, Mr. Bilirakis, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to ensure that hospitals receive adequate payment
			 for the acquisition of hematopoietic stem cells under the Medicare
			 program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Patient Access to Cellular Transplant Act or the PACT Act. 2.Hematopoietic stem cell acquisition paymentsSection 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended—
 (1)in subsection (a)(4), in the second sentence, by inserting “for cost reporting periods beginning on or after October 1, 2020, costs related to he­ma­to­poi­et­ic stem cell acquisition for the purpose of an al­lo­ge­ne­ic hematopoietic stem cell transplant (as described in subsection (d)(5)(M)),” after “October 1, 1987),”;
 (2)in subsection (d)— (A)in paragraph (4)(C)(iii)—
 (i)by inserting or payments under paragraph (5)(M) (beginning with fiscal year 2021) after fiscal year 1991); and (ii)by inserting or payments under paragraph (5)(M) before the period at the end; and
 (B)in paragraph (5), by adding at the end the following new subparagraph:  (M) (i)For cost reporting periods beginning on or after October 1, 2020, in the case of a subsection (d) hospital that furnishes an allogeneic hematopoietic stem cell transplant to an individual during such a period, payment to such hospital for hematopoietic stem cell acquisition shall be made on a reasonable cost basis. The items included in such hematopoietic stem cell acquisition shall be specified by the Secretary through rulemaking.
 (ii)For purposes of this subparagraph, the term allogeneic hematopoietic stem cell transplant means, with respect to an individual, the intravenous infusion of hematopoietic cells derived from bone marrow, peripheral blood stem cells, or cord blood, but not including embryonic stem cells, of a donor to an individual that are or may be used to restore hematopoietic function in such individual having an inherited or acquired deficiency or defect..
				